Citation Nr: 0327967	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish eligibility to Department of Veterans Affairs (VA) 
disability benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The appellant in this matter seeks recognition as having had 
guerilla service in the Philippines during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 determination of the 
Manila, Philippines, VA Regional Office (RO), which 
determined that sufficient new and material evidence had not 
been submitted with which to reopen the above claim. 


FINDINGS OF FACT

1.  The RO finally denied the appellant's claim of 
entitlement to VA death benefits in December 1987.

2.  Evidence submitted since the December 1987 RO decision is 
not relevant to and probative of the question of whether the 
appellant had recognized guerilla service, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the December 1987 RO decision which 
denied the appellant's claim of entitlement to VA death 
benefits is not new and material. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

VA must notify the appellant  of evidence and information 
necessary to substantiate his claim and inform him as to 
whether he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Pertinent to the issue currently on appeal, however, a 
claimant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that it shall 
not be required that VA reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C. 
§ 5103A(f).

VA issued regulations to implement the Veterans Claims 
Assistance Act of 2000 (VCAA) in August 2001.  The amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective August 29, 
2001. Thus, the regulations governing reopening of previously 
and finally denied claims were revised effective as of August 
29, 2001.  These regulations redefine the duty to notify and 
to assist in applications to reopen previously and finally 
denied claims. However, because the instant claim to reopen 
was filed on May 7, 2001, which is prior to August 29, 2001, 
the revised regulations specific to such claims are 
inapplicable to the instant appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has recently held, however, that 38 C.F.R. § 
3.159(b), pertaining to VA's duty to notify claimants, 
includes claims to reopen.  See Quartuccio, 16 Vet. App. at 
187.  The notice provisions found in the VCAA are therefore 
applicable to cases such as this in which the issue revolves 
around finality of decisions and the submission of new and 
material evidence.

On receipt of a claim for benefits, including a request to 
reopen a previously denied claim, VA will notify the claimant 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the claimant which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. at 187.

Review of the record in its entirety reveals that the 
appellant has been continually advised both of what evidence 
would substantiate his claim, as well as the nature of 
evidence that would be sufficient to reopen his claim, in 
accordance with the VCAA.  See 38 U.S.C. § 5103(a).  Prior to 
the current attempt to reopen the claim, the appellant was 
advised of what evidence would substantiate his claim (i.e., 
official government records) by correspondence dated in 
November 1986, December 1987, and July 1993.  With respect to 
the current claim, the appellant was advised both in June 
2001 and May 2002, and via the issuance of the Statement of 
the Case in July 2002 as to what evidence was required, 
namely official records which verified service in the Armed 
Forces of the United States, including recognized guerilla 
service.

The issue in this case is whether through evidence found and 
verified through its records depositories, the U.S. 
Government has recognized the appellant to have had guerilla 
service.  Efforts to verify such service were undertaken in 
February 1987, and the National Personnel Records Center 
reported that the appellant had no recognized guerilla 
service.

Because the appellant has been so advised on repeated 
occasions, and because repeated efforts have been undertaken 
to no avail to aid the appellant in substantiating the claim, 
the Board is of the opinion that no evidence exists or could 
be obtained which would substantiate this claim, and the 
record is ready for appellate review.  See 38 U.S.C. § 
5103A(2) [Providing that VA is not required to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim]; 
Graves v. Brown, 8 Vet. App. 522 (1996); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) 

Entitlement to VA Disability Benefits

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  See 38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2002).  As a predicate requirement for a grant of VA 
benefits, a claimant must establish that he or she is a 
"veteran," defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A § 101(2); 38 C.F.R. § 3.1(d). See Selley v. Brown, 
6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9 (2002).  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2002).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department. Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA. VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  With regard to 
a previous and final denial of such status, the establishment 
of veteran status is subject to the requirements of "new and 
material evidence" in order to reopen the claim.  D'Amico, 
209 F.3d at 1327.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim. 38 C.F.R. § 
3.156(a) (2002).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record prior to the appellant's current 
attempt to reopen his claim of entitlement to VA benefits 
included a discharge record from the Commonwealth of the 
Philippines, Philippine Army dated in March 1946;  a joint 
affidavit authored by F.Z. and E.S. as to the birth of the 
appellant; a Certification of birth from the Republic of the 
Philippines dated in May 1982; a United States of America 
Veterans' Administration National Service Life Insurance 
certificate dated in March 1945; Certification of military 
service from the Adjutant General, Armed Forces of the 
Philippines dated in September 1989; and a copy of Award of 
Service Decorations.

In March 1987, VA contacted the predecessor to the National 
Personnel Records Center to ascertain if the appellant had 
recognized guerilla service.  It was reported that the 
appellant did not have recognized guerilla service.

In December 1987, the RO denied the appellant claim based on 
the negative certification that he had no recognized guerilla 
service.  The appellant did not appeal this determination.

In May 2001, the appellant sought to reopen his claim and 
submitted various documents in support thereof, to include 
copies of records he had proffered earlier.  He also 
submitted P.A. A.G.O. Form No.55; an Affidavit from R. A. L. 
dated in  September 2000; a Joint Affidavit of C. D. C. and 
J. A. dated in July 1998; a Joint Affidavit of R. L. and J. 
P. dated in January 2001; an Extract of Special Order No. 3, 
Headquarters, 1st Regiment, 1st Brigade, 3rd Division, 
Straughn's Fil-American Irregular Troops, dated in October 
1943.

The appellant has submitted copies of certain documents 
previously of record. Because these were previously of 
record, they are not "new."  Similarly, the appellant's 
reiterated contentions to the effect that he served in the 
Armed Forces of the United Sates, including recognized 
guerilla service, are not new.  Finally, The various 
affidavits regarding service and documents of the government 
of the Philippines may be new, but are merely repetitive of 
previously submitted evidence to the same effect.

The crucial question in this case is whether the appellant 
had service of the Armed Forces of the United States, 
including recognized guerilla service.  The appellant did not 
submit new and material evidence pertinent to this key 
matter.  As is noted above, there was no information formerly 
obtained reflecting that the appellant had such service.  In 
this regard, it is well-settled in the law that as pertaining 
to recognition of military service, the report of the service 
department is dispositive. See Soria v. Brown, 118 F.3d 747, 
749 (Fed.Cir. 1997); Spencer v. West, 13 Vet. App. 376, 380 
(2000); Manlincon v. West, 12 Vet. App. 238 (1999); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994) [all for the general 
proposition that service department findings relative to an 
individual's service are "binding on the VA for the purposes 
of establishing service in the U.S. Armed Forces"].

Moreover, because scrutiny has been undertaken with a view 
towards the establishment of recognized guerilla service 
there is no reason to question the accuracy of the service 
department findings or the records of the official U.S. 
Government depositories.  Sarmiento v. Brown, 7 Vet. App. 80, 
82-83 (1994).

The appellant's attempt to reopen his claim of entitlement to 
VA benefits does not include evidence which establishes that 
he had qualifying service in the Armed Forces of the United 
States.  See D'Amico, 209 F.3d at 1327.  In the absence of 
such evidence, his claim may not be reopened and the benefits 
sought on appeal remain denied. 


ORDER

New and material evidence not having been submitted, the 
appeal is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



